                 Case 2:20-cr-00010-MCE Document 52 Filed 07/21/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-10 MCE
12                                 Plaintiff,             STIPULATION AND ORDER REGARDING
                                                          SENTENCING DATE AND PRESENTENCE
13                           v.                           REPORT DISCLOSURE SCHEDULE
14   ANITA VIJAY,                                         DATE: July 22, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.       On January 14, 2020, the United States filed an information charging Anita Vijay with

21 one count of conspiracy to pay and receive health care kickbacks, in violation of 18 U.S.C. § 371, and

22 one count of soliciting health care kickbacks, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

23          2.       On September 10, 2020, defendant pleaded guilty to both charges in the information,

24 pursuant to a plea agreement.

25          3.       Defendant currently is scheduled to appear on July 22, 2021, for a status conference

26 regarding sentencing.

27          4.       The parties jointly request that the Court vacate the status conference scheduled for July

28 22, 2021, and enter an order setting the following schedule for sentencing and disclosure of the

      STIPULATION REGARDING HEARING                       1
30
              Case 2:20-cr-00010-MCE Document 52 Filed 07/21/21 Page 2 of 2


 1 presentence report:

 2         Judgment and sentencing:                                  January 20, 2022

 3         Reply or statement of non-opposition:                     January 13, 2022

 4         Motion for correction:                                    January 6, 2022

 5         Presentence Report:                                       December 30, 2021

 6         Written objections:                                       December 23, 2021

 7         Proposed Presentence Report:                              December 9, 2021

 8

 9         IT IS SO STIPULATED.

10
      Dated: July 19, 2021
11                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
12

13                                                       /s/ MATTHEW THUESEN
                                                         MATTHEW THUESEN
14                                                       Assistant United States Attorney
15

16    Dated: July 19, 2021                               /s/ BRIAN GETZ
                                                         BRIAN GETZ
17                                                       Counsel for Defendant
18                                                       Anita Vijay

19
                                                   ORDER
20
           IT IS SO ORDERED.
21
     Dated: July 21, 2021
22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                  2
30
